Citation Nr: 0511248	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, including as secondary to asbestos exposure.

2.  Entitlement to service connection for disability 
manifested by fluctuating weight loss, joint/muscle 
complaints, hepatitis, rickettsia, leishmania or chronic 
viral infections, to include as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by an abnormal electrocardiogram (EKG) finding of 
bradycardia, and an elevated cholesterol level.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder).

5.  Entitlement to an initial evaluation in excess of 10 
percent for subluxation, left shoulder, postoperative (PO), 
prior to September 8, 2004.

6.  Entitlement to an initial staged rating in excess of 20 
percent for subluxation, left shoulder, postoperative.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to February 
1979, and from January 1981 to June 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota.

In a decision dated in January 2001, the Board denied the 
veteran's claim for service connection for disability 
manifested by an abnormal EKG finding of bradycardia, and an 
elevated cholesterol level.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated May 27, 2003, the 
Court vacated the Board's January 2001 denial of service 
connection for disability manifested by an abnormal EKG 
finding of bradycardia, and an elevated cholesterol level.  A 
copy of the Court's Order has been incorporated into the 
veteran's claims folder.

In a decision dated in September 2002, the Board denied the 
remainder of the veteran's claims.  The veteran appealed that 
determination to the Court.  In March 2003, the Secretary 
submitted an Appellee's Motion For Remand.  In an order dated 
May 7, 2003, the Court granted the motion, and vacated the 
Board's September 2002 decision.  A copy of the motion and 
the Court's Order have been incorporated into the veteran's 
claims folder.  The Board remanded these claims to the RO for 
further development in November 2003.

In March 2004 the veteran's representative submitted a letter 
stating that the veteran disagreed with the denial of 
separate compensable evaluations for tinnitus.  The Board 
notes that the veteran was granted service connection for 
tinnitus by rating action in November 1997, and that there 
has been no previous claim for an increased rating for 
tinnitus.  Accordingly, the Board interprets the 
representative's letter as a claim for an increased rating 
for tinnitus, and refers this issue to the RO for appropriate 
action.

The issue of entitlement to service connection for disability 
manifested by an abnormal EKG finding of bradycardia, and an 
elevated cholesterol level is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A respiratory condition, including as secondary to 
asbestos exposure, was not caused or aggravated by active 
service.

2.  There is no medical evidence of any currently diagnosed 
or undiagnosed chronic disability manifested by objective 
evidence of any signs or symptoms of fluctuating weight loss, 
joint/muscle complaints, hepatitis, rickettsia, leishmania or 
chronic viral infections.

3.  Sleep disorder, insomnia, delayed onset (previously rated 
as bipolar disorder) is manifested by subjective complaints 
of insomnia, impaired concentration, headache and muscle 
fatigue.

4.  Prior to September 8, 2004, the veteran has been able to 
lift his left arm above his left shoulder, and his left 
shoulder range of motion has been without pain, 
incoordination, or fatigue.

5.  Since September 8, 2004, the veteran has been shown to 
have occasional mild paresthesias of the left upper extremity 
due to his left shoulder disability.


CONCLUSIONS OF LAW

1.  A respiratory condition, including as secondary to 
asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A chronic acquired disorder manifested by fluctuating 
weight loss, joint/muscle complaints, hepatitis, rickettsia, 
leishmania or chronic viral infections, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303.

3.  The criteria for an initial rating in excess of 10 
percent for sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
Diagnostic Code 8108 (2004).

4.  The criteria for an initial rating in excess of 10 
percent, prior to September 8, 2004, for subluxation, left 
shoulder, PO have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2004).

5.  The criteria for an initial staged rating in excess of 20 
percent for subluxation, left shoulder, PO have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, 4.124a, 
Diagnostic Codes 5200, 5201, 5202, 5203, 8510 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letters dated in March 2001, March 2004, and in 
July 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claims.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The veteran has 
also been provided VA examinations and his VA medical records 
have been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A. Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Respiratory Condition

The veteran maintains that he is entitled to service 
connection for a respiratory condition as a result of his 
exposure to asbestos in service.

The veteran's service medical records do not reveal any 
complaints or findings related to a lung disability.  

On VA examination in October 1995, the veteran reported that 
he cleaned up construction debris containing asbestos in 
service.  He also reported wearing asbestos gloves to remove 
hot items from the oven while in the Army.  The veteran 
stated that he occasionally wheezed.  He reported that he 
smoked from 1/2 to 3/4 of a pack of cigarettes a day, and that he 
had been smoking for 24 years.  Examination revealed that the 
veteran's lungs were clear to auscultation.  The veteran had 
adequate air exchange.  Pulmonary function tests were normal.  
The examiner indicated that the veteran had no respiratory 
problem due to asbestos exposure.

In this case there is no medical evidence indicating that the 
veteran has a chronic lung disability due to asbestos 
exposure in service, or due to any other incident of service.  
While the veteran asserts that he has a lung disability due 
to his service, as a layperson he is not competent to render 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board further notes that the post service 
medical records do not indicate that the veteran has a lung 
disability due to service.  Not only is there no medical 
evidence of a lung disability related to service, but the 
October 1995 VA examiner opined that the veteran did not have 
a lung disability due to asbestos exposure in service.  
Accordingly, the preponderance of the evidence is against 
service connection for a respiratory condition, including as 
secondary to asbestos exposure.

Undiagnosed illness

The veteran contends that he is entitled to service 
connection for disability manifested by fluctuating weight 
loss, joint/muscle complaints, hepatitis, rickettsia, 
leishmania or chronic viral infections, to include as due to 
undiagnosed illness.

Service medical records indicate that the veteran served TDY 
in Saudi Arabia for 110 days.  During his assignment, the 
veteran began to notice myalgias, fatigue, and arthralgias.  
On June 8, 1994, the veteran received an assessment of 
arthralgia and myalgia of unknown etiology.  In June 1994 the 
veteran returned from Saudi Arabia.  He reported a 20 pound 
weight loss over the previous three months.  On examination 
on June 22, 1994, the veteran denied any fevers or headache.  
He denied worsening of his symptoms and stated that they were 
actually slightly better.  The veteran denied any shaking 
chills, cough, shortness of breath, abdominal pain, melena, 
bright red blood per rectum, nausea, vomiting, change in 
vision, or rash.  The veteran had noticed some aching, mostly 
in the thigh muscles and in the knees, but no other joints or 
muscles.  Laboratory data were weakly positive for hepatitis 
B surface antibody.  The examiner noted that the veteran's 
symptoms overall were non-specific and not suggestive of 
severe infection such as malaria, but differential diagnosis 
was broad for other infections such as leishmania.  

On his Report of Medical History in April 1995, the veteran 
reported pain in the knees, shoulders, elbows, bilateral arm 
muscles, and bilateral leg muscles of unknown cause, since 
May 1994.  The veteran complained of constant pain and cramps 
in the legs associated with the knees and leg muscles.  The 
veteran stated that he tested positive for hepatitis A and B 
in May 1994.  He said that he had not had treatment or 
recurrence of hepatitis.  The veteran asserted that he had 
had short term memory loss since August 1994.  On this 
document is a note dated April 17, 1995, stating that the 
veteran had voluntarily disenrolled himself from the PGHSS 
Program.  The April 1995 discharge examination report notes 
myalgia and arthralgia per the veteran.  No findings were 
made relating to the myalgias/arthralgia.  It was noted that 
the veteran weighed 181 pounds.

On VA examination in October 1995 the veteran weighed 178 
pounds.  The veteran reported joint problems, muscle fatigue, 
and that he had no energy in his legs.  He stated that he 
first noticed such in May 1994.  He reported that he had 
ankle, knee, and hip joint pain almost every day.  The pain 
was worse with use or activity.  The veteran recalled only 
unrelated injuries.  The veteran's shoulders and elbows got 
painful at times, and pains in joints were directly 
proportional to the activity.  The veteran stated that he 
could not run much anymore, only  100-200 yards.  There was 
no shoulder, ankle, knee, hip, or elbow tenderness on 
examination.  All laboratory testing was normal.  The 
diagnoses included no hepatitis B, rickettsia or leishmania 
conditions found.  The examiner also found no knee, spine, 
ankle, right shoulder, elbow or muscle fatigue condition.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
While this appeal was pending, on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA).  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

That legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.  The Board has considered this new, more 
favorable, version of 38 C.F.R. § 3.317 in evaluating the 
veteran's claim.

In this case, the veteran did serve in Saudi Arabia during 
the Persian Gulf War and the veteran had complaints of 
myalgias, fatigue, arthralgias, and weight loss while in 
Saudi Arabia.  However, the post service medical records do 
not indicate that the veteran continued to have any chronic 
disability, or signs or symptoms of myalgias, fatigue, 
arthralgias, or weight loss after service.  VA outpatient 
treatment records do not indicate complaints or findings 
associated with fluctuating weight loss, joint/muscle 
complaints, hepatitis, rickettsia, leishmania or chronic 
viral infections.  Nor were there any complaints or findings 
related to these symptoms/conditions noted on the October 
1996, April 2001, and September 2004 VA examination reports.  
The October 1995 VA examination revealed that the veteran's 
weight was only three pounds less than when he was weighed 
for discharge from service.  This also indicates that the 
veteran did not have a weight loss disability.  Furthermore, 
the October 1995 VA examiner indicated that the veteran did 
not have hepatitis B, rickettsia, leishmania, or chronic 
viral infections.  He also indicated that the veteran did not 
have any muscle, joint, fatigue, or weight loss condition.  

Since the veteran has not been shown to have post-service 
signs or symptoms related to the above conditions, he is not 
entitled to service connection for disability manifested by 
fluctuating weight loss, joint/muscle complaints, hepatitis, 
rickettsia, leishmania or chronic viral infections, due to 
undiagnosed illness.  

Since the veteran has not been shown to have any current 
disability manifested by fluctuating weight loss, 
joint/muscle complaints, hepatitis, rickettsia, leishmania or 
chronic viral infections, he is not entitled to service 
connection for any such conditions on a direct basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Since the preponderance of the evidence is against the 
veteran's claim for service connection for disability 
manifested by fluctuating weight loss, joint/muscle 
complaints, hepatitis, rickettsia, leishmania or chronic 
viral infections, to include as due to undiagnosed illness, 
the veteran's claim is denied.


B.  Increased rating claims

Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The November 1997 rating decision now on appeal granted the 
veteran's claims for service connection for a left shoulder 
disability and for a bipolar disorder (the bipolar disorder 
is now characterized as a sleep disorder).  The veteran 
appealed the percentage ratings assigned to those 
disabilities.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Sleep Disorder

The veteran seeks an increased rating for his sleep disorder.  
On VA psychiatric examination in October 1995, the veteran 
complained of difficulty falling asleep, associated with a 
high level of energy and alertness, and sluggishness in the 
mornings.  The veteran also reported some mood swings.  The 
VA examiner indicated that it was difficult to determine the 
nature of the underlying problems.  The very provisional 
diagnosis was bipolar disorder.  The examiner noted that the 
veteran had hypochondrial traits, versus other somatoform 
trait, versus issue of secondary gain.

The veteran was again seen by the VA psychiatrist in October 
1996.  The examiner stated that the results of the 
examination were entirely consistent with those of the 
previous examination in October 1995.  The examiner stated 
that the apparent bipolar disorder was minimally symptomatic, 
because the veteran had completed a stressful student 
experience.  The diagnosis was mild bipolar disorder, not 
presently clinically disabling.

On VA examination in April 2001, the examiner noted that the 
veteran had had no psychiatric, psychological, or other 
mental health treatment.  The veteran reported that he had 
had lots of caffeine prior to his examinations in October 
1995 and October 1996.  The veteran acknowledged continuing 
heavy caffeine intake.  The diagnoses included circadian 
rhythm sleep disorder delayed phase type, and caffeine-
related disorder, with insomnia and mild hyperactivity.  

A September 2004 VA examination report indicates that the 
examiner had reviewed the veteran's claims file.  When asked 
about sleep problems, the veteran reported that when a child 
he had been addicted to TV and that he would stay up and 
watch until the TV was out, which in those days was about 
1:00 AM.  The veteran noted that in service he would get to 
bed very late, around 1:00 AM, and then he would have to get 
up at 3:00 to 3:30 AM, and he would be very tired all the 
time.  The examiner noted that the veteran's sleepiness would 
not be consistent with a bipolar type disorder, where usually 
patients are not tired after not sleeping for days or nights.  
The veteran reported that he had self-medicated with over-
the-counter sleeping pills, but he denied any medications 
currently.  The veteran stated that he drank from four to six 
cups of coffee every morning, and then a lot of caffeinated 
sugary type soda the rest of the day.  The examiner stated 
that he found no psychiatric pathology, and that therefore 
there was no psychiatric diagnosis.

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomic location and symptomatology, are closely analogous.  
See 38 C.F.R. § 4.20.  The veteran's sleep disorder, 
insomnia, delayed onset (previously rated as bipolar 
disorder) has been evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8108, by analogy to narcolepsy/epilepsy.  
The Board finds that this is the most appropriate diagnostic 
code for rating this condition.  The Board notes that rating 
schedule with respect to psychiatric disorders is not 
appropriate in this case since the medical evidence clearly 
indicates that the veteran does not have a psychiatric 
disorder.

Narcolepsy is to be rated as for epilepsy, petit mal.  
38 C.F.R. § 4.124a, Diagnostic Code 8108.  Petit mal epilepsy 
is rated under the general rating formula for minor seizures.  
Under that formula, a 10 percent rating is assigned when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  When continuous medication is shown necessary for 
the control of epilepsy, the minimum rating will be 10 
percent.  A 20 percent rating requires at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months.  Note 1 provides that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Note 2 provides that a minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control postural 
control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 
8911.

After a review of the evidence, the Board finds that the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent for his sleep disorder.  The veteran 
consumes large amounts of caffeine and has some hyperactivity 
and some sleep difficulties.  The veteran does not take any 
medications.  His symptoms do not meet the equivalent of one 
major seizure in the last two years, or two minor seizures in 
the last six months.  The veteran does not meet the criteria 
for a 20 percent rating.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for sleep disorder, 
insomnia, delayed onset (previously rated as bipolar 
disorder).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's sleep disability 
results in frequent hospitalization or markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, extraschedular 
evaluations are not warranted.  38 C.F.R. § 3.321(b)(1).

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 10 percent for a 
sleep disorder at any time since grant of service connection 
for that disorder.  Accordingly, the preponderance of the 
evidence is against an initial staged rating greater than 10 
percent for a sleep disorder.  See Fenderson, supra.

Left shoulder

The November 1997 rating action assigned the veteran a 10 
percent rating for subluxation of the left shoulder, PO, 
effective from July 1, 1995.  By rating action in November 
2004, the veteran was assigned an increased staged rating of 
20 percent for his left shoulder disability, effective from 
September 8, 2004.  The veteran maintains that he is entitled 
to higher ratings for his left shoulder disability.

On VA examination in October 1995, the veteran reported left 
shoulder pain with weather changes.  He had no left shoulder 
pain that day.  The veteran could elevate his left shoulder 
to 170 degrees.  Abduction was to 150 degrees, and internal 
and external rotation were to 90 degrees each.  The diagnoses 
included history of left shoulder surgery, resolved with no 
sequalae.

A June 1999 VA medical record noted the veteran having been 
treated after falling on his left shoulder.  Full range of 
motion was noted, with no ecchymosis or swelling.  No 
tenderness was indicated in or about the rotator cuff.  X-
rays showed no changes.  The assessment was muscle strain of 
the left shoulder and neck.

The veteran underwent a VA orthopedic examination in April 
2001.  No gross deformity or tenderness was noted.  Grip 
strength was 2/5 bilaterally.  The veteran continued to 
complain of weakness and loss of mobility in the left 
shoulder.  Negative laxity was shown, and Allen's test was 
negative.  Shoulder forward elevation was to 155 degrees, 
abduction was to 125 degrees, internal rotation was to 80 
degrees, and external rotation was to 80 degrees.  There was 
no evidence of pain, incoordination, excessive fatigability, 
or further loss of range of motion with exercise.  The 
diagnosis was history of subluxation of the left shoulder, 
PO.

On VA examination in September 2004 the VA examiner indicated 
that he had reviewed the veteran's claims file.  It was noted 
that the veteran is right hand dominant.  The examiner noted 
that since surgery in service the veteran had had no further 
episodes of subluxation or dislocation of the left shoulder.  
The veteran reported loss of strength of the left shoulder 
with working or trying to lift something above his head.  The 
veteran stated that he had no problems with his left shoulder 
regarding activities of daily living, and that he was not 
taking any pain medications for his left shoulder.  When he 
had attempted to lift objects above his head, it felt as 
though the left shoulder gave way and he had to lower the 
arm.  The examiner stated that it sounded like the "give 
way" was due to residual glenohumeral instability on weight 
bearing, in the abducted or fully flexed position.  The 
veteran reported that there had been no redness, warmth, 
effusion, or swelling of the left shoulder.  The veteran 
stated that there had been no significant change in the 
function or symptoms in the left shoulder since the surgery.  
The veteran reported no "flares" of the left shoulder.  The 
veteran stated that on rare occasions, if he slept on his 
left shoulder in the wrong way, he awoke with pain in the 
joint and tingling from the shoulder down the outside of the 
arm to the elbow.  He would use warm moist compresses and 
aspirin, and the symptoms would resolve in a few hours.  The 
veteran stated that this happened once or twice a year.

Examination of the left shoulder revealed no redness, 
swelling or warmth to the suggest synovitis or bursitis.  
There was no tenderness to palpation around the glenohumeral 
joint.  There was no bicipital groove tenderness.  The 
veteran had full abduction of both shoulders, and there was 
no subcapsular tenderness.  There was no visible or palpable 
atrophy involving the rotator cuff muscles.  There was no 
acromioclavicular or sternoclavicular deformity.  Arthritis 
was not noted on X-rays of the left shoulder.  Testing for 
instability demonstrated some increased anterior movement of 
the humeral head on the left in comparison to the right.  
There was no evidence of impingement.  The painful arc and 
ETC tests were negative, however, the ETC maneuver did 
produce paresthesias in the deltoid area.  The veteran had 
175 degrees of abduction, 167 degrees of flexion, 58 degrees 
of internal rotation, and 63 degrees of external rotation.  
The veteran was able to do 10 repetitions of exercise 
involving left shoulder abduction, flexion, and extension.  
After exertion, the veteran had left shoulder range of motion 
of 168 degrees of abduction, 151 degrees of flexion, 59 
degrees of external rotation, and 59 degrees of internal 
rotation.  There was no pain or incoordination produced with 
any of the maneuvers.  However, range of motion testing did 
produce transient paresthesias in the deltoid area radiating 
down to the lateral aspect of the upper arm.  Those 
paresthesias, and the sensation of instability, were 
unpleasant sensations.  They made it difficult for the 
veteran to maintain abduction and forward flexion, 
particularly with load bearing.  The diagnosis was history of 
left anterior shoulder dislocation with Bankhart lesion, with 
residual anterior instability, status post surgical 
correction.  The examiner stated that it was entirely 
possible that given the veteran's symptoms of paresthesias in 
the abducted and forward flexed position, that the veteran 
might be impinging in some way on the upper lateral brachial 
cutaneous nerve, perhaps due to scar tissue.  The examiner 
noted that the surgery was a success in terms of stopping the 
chronic and recurrent subluxation problem, but the veteran 
did have evidence of some residual laxity, which was likely 
symptomatic when weight bearing using the left arm above the 
head.  The examiner believed that there were two reasons why 
the veteran had difficulty using the left arm in lifting.  
One was the residual glenohumeral instability, which was 
improved by surgery, but not completely eliminated.  The 
second was nerve impingement of sensory fibers of the 
axillary nerve, not the motor fibers, so that there was no 
"paralysis" condition of any kind involved.  The examiner 
further stated that it was clear that these were stable 
conditions.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2004).

A 20 percent rating is for assignment if there is limitation 
of motion of the minor arm to shoulder level or to midway 
between side and shoulder level.  A 30 percent rating is for 
assignment if there is limitation of motion of the minor arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Ratings of 20 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Ratings of 20 percent and higher are available for impairment 
of the humerus, including for recurrent dislocation of the 
scapulohumeral joint or for fibrous union, nonunion or loss 
of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

Ratings of 10 percent and higher are available for impairment 
of the clavicle or scapula manifested by malunion, nonunion 
or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The medical evidence of record does not reveal that the 
veteran has ever had malunion, nonunion, or dislocation of 
the clavicle or scapula since service connection was assigned 
for his left shoulder disability.  The evidence also reveals 
that the veteran has always been able to lift his left arm to 
above shoulder level.  Testing of the veteran's left arm 
movement has shown that the veteran does not have pain, 
incoordination, or excessive fatigability on use.  The 
veteran has denied flare-ups.  As such the veteran has not 
been shown to meet the criteria for even a 10 percent rating 
for his left shoulder disability under Diagnostic Codes 5200, 
5201, 5202, or 5203, even when pain on use or during flare-
ups is considered.  See DeLuca, supra. 

The September 8, 2004, VA examination shows that the 
veteran's left shoulder disability does result in occasional 
disability of the axillary nerve.  The medical evidence 
reveals that these transient paresthesias only occur on 
lifting the left arm above the shoulder, and on rare 
occasions when the veteran sleeps on his shoulder 
incorrectly.  Since the medical evidence did not show such 
paresthesias prior to September 8, 2004, the veteran was not 
entitled to a rating for a nerve injury of the left shoulder 
prior to that date.  

Since the veteran was not shown to meet the criteria for even 
a 10 percent rating under any applicable diagnostic code 
prior to September 8, 2004, an initial rating in excess of 10 
percent for subluxation of the left shoulder, PO, prior to 
that date is not warranted.

The RO has assigned the veteran a 20 percent rating for his 
left shoulder disability under the criteria for mild 
paralysis of the major upper radicular nerve group, effective 
from September 8, 2004.  38 C.F.R. § 4.124a, Diagnostic Code 
8510.  The medical evidence from September 8, 2004, does show 
that the veteran has infrequent paresthesias of the upper 
left extremity.  However, the medical evidence does not 
indicate that the veteran experiences moderate paralysis of 
the upper radicular group.  The veteran has full elbow motion 
and almost full left shoulder motion and he only experiences 
paresthesias of the left shoulder infrequently.  
Consequently, he does not meet the criteria for a higher, 40 
percent, rating under Diagnostic Code 8510.  Accordingly, a 
staged rating in excess of 20 percent for subluxation of the 
left shoulder, PO, is not warranted.

The Board finds that the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  
The record does not show that the veteran's left shoulder 
disability results in frequent hospitalization or markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, 
extraschedular evaluations are not warranted.  38 C.F.R. 
§ 3.321(b)(1).

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 10 percent for a 
left shoulder disability prior to September 8, 2004, or for a 
rating in excess of 20 percent subsequent to September 8, 
2004.  Accordingly, the preponderance of the evidence is 
against an initial staged rating greater than 10 percent 
prior to September 8, 2004, or an initial staged rating 
greater than 20 percent subsequent to September 8, 2004.  See 
Fenderson, supra.


ORDER

Service connection for a respiratory condition, including as 
secondary to asbestos exposure, is denied.

Service connection for fluctuating weight loss, joint/muscle 
complaints, hepatitis, rickettsia, leishmania and chronic 
viral infections as due to undiagnosed illness is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for sleep disorder, insomnia, delayed onset 
(previously rated as bipolar disorder), is denied.

Entitlement to an initial rating in excess of 10 percent for 
subluxation left shoulder, PO, prior to September 8, 2004, is 
denied. 

Entitlement to an initial staged rating in excess of 20 
percent for subluxation left shoulder, PO, is denied.



REMAND

The May 27, 2003 Court Order vacated the Board's January 2001 
denial of service connection for disability manifested by an 
abnormal EKG finding of bradycardia, and an elevated 
cholesterol level.  The order of the Court states that VA has 
not provided the veteran sufficient VCAA notice with respect 
to his claim.  The Court order stated that the veteran must 
be notified of the information and evidence necessary to 
substantiate his claim, and informed of which portion of such 
information or evidence is to be provided by the veteran and 
which portion is to be obtained by VA.  Accordingly, a remand 
of the veteran's claim is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, 
specifically with regard to the issue on 
appeal, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate his claim for service 
connection for disability manifested by 
an abnormal EKG finding of bradycardia, 
and an elevated cholesterol level, notice 
of which evidence, if any, the claimant 
is expected to obtain and submit, and 
which evidence will be retrieved by VA; 
and notice that he should provide any 
evidence in his possession that pertains 
to the claim.

2.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  If additional evidence is not 
received, the case should be returned to 
the Board, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


